Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roy Gross on 5/16/2022.
The application has been amended as follows: 
Claim 10 lines 4-6: delete “is generated whose symbols (11) consist of a pattern of graphic elements selected from a Pixel Map (PM), wherein the Pixel Map (PM) consists of white pixels and black pixels,”

Allowable Subject Matter
Claims 1-4, 6, 8, 10-15, 18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a COMPUTER METHOD AND SYSTEM FOR GENERATING IMAGES WITH ENCODED INFORMATION, IMAGES OBTAINED BY THIS METHOD AND IMAGE READING METHOD AND SYSTEM.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... said identification of symbols (11) in an obtained image further comprises a pixel repositioning step of the obtained image, the said pixel repositioning comprising: identifying a neighboring set of N pixels adjacent to a first set of K×K pixels, N and K consisting of non-negative integers; comparing the neighbor set with an expected neighbor set, said expected neighbor set consisting of a stored pattern; determining the position that minimizes a norm of the difference between the neighbor set and the expected neighbor set; positioning of a new pixel in the position of the previous step; and propagating the previous steps by all the pixels of the obtained image; thus obtaining a repositioned obtained image.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al., US Patent 6798542, discloses utilizing various pixel patterns for encoding an image but does not teach the above limitations identified as grounds allowability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672